Not being able to agree with my associates, I hereby file the following dissenting opinion:
Appellee, Box Church Baptist Church, sued appellants, who are the widow and children of P. O. Williams, deceased, alleging that appellee was the owner in fee simple of one acre of land described in its petition and that on or about the 1st day of March, 1933, the appellants or some of them entered upon and dispossessed appellee of such premises and still withholds the same from appellee, to appellee's damage in the sum of $2,000.
Appellants answered that they were the surviving wife and children of P. O. Williams, deceased, and that by such deed of conveyance the one acre of land was conveyed to appellee by P. O. Williams and wife, with a limitation on the title conveyed.
Appellants filed a cross-action in the form of trespass to try title, prayed for judgment for title and possession of the land, etc. Appellee filed an answer to appellants' cross-action, in which it admitted that it had permitted the premises to be used for public gatherings, such as political gatherings, shows, singings, club girls, watermelon feasts, chamber of commerce meetings, etc.
                            Conclusions of Law.
1. P. O. Williams and wife had the right to incorporate in the deed in question any and all restrictions upon the use of the land conveyed, so long as same were not in violation of law or against public policy, and to provide in such deed that a violation of the conditions therein contained should terminate the title conveyed by such deed.
2. Since the deed from P. O. Williams and wife to plaintiff circumscribed the continuance of the estate granted, and marked the period or event which should terminate such estate, the grant was upon conditional limitation, and the estate granted terminated ipso facto when the conditions of the deed were breached, and no entry was required by the grantors to defeat the estate granted.
3. The deed from P. O. Williams and wife to plaintiff containing as it did, in habendum clause, the words, "to have and to hold so long, as etc.," an estate upon conditional limitation was all the estate that passed to appellee by the deed.
                             Findings of Fact.
The deed from P. O. Williams and wife to appellee being "to have and hold * * * so long as said premises are used as agreed herein," and the deed stipulating that the premises are to be used for church worship and no other purposes, the court having found that the premises had not been used for "preaching, Sunday School or prayer meeting for two years prior to the institution of this suit"; "that some six or seven years prior to the trial of this cause, a traveling tent show erected a tent on the one acre of land, and showed two nights and charged admission fees therefor, the church getting a portion of the proceeds; a community play was had in the church building for which admission fees were charged, and the church received a part of the proceeds;" that county candidates for office in Limestone county made political announcements for votes in said church building; that some five or six years prior to the institution of this suit there was conducted in said church building a singing school class for some ten nights; that since the death of P. O. Williams, the demonstration club girls have held at various times meetings in said church building; that the show, play, and political announcements were with the knowledge and consent of the church members.
                                  Opinion.
There was, under the court's findings, both nonuser and misuser of the premises by appellee, which, under the deed, terminated appellee's title. There was nonuser in that for some four years no service was held; and misuser in that the building was used for shows and various kinds of entertainments, etc. See McBride v. Farmers'  Merchants' Gin. Co. (Tex.Civ.App.) 152 S.W. 1135, 1136; Stewart v. Blain (Tex.Civ.App.)159 S.W. 928, 930; Swindall v. Van School Dist. (Tex.Civ.App.)37 S.W.2d 1094; see, also, Pure Oil Co. v. Swindall (Tex.Com.App.) 58 S.W.2d 7; Co-operative Vineyards Co. v. Ft. Stockton Irr. Lands Co. (Tex.Civ.App.) 158 S.W. 1193, par. 4; Imperial Sugar Co. v. Cabell (Tex.Civ.App.) 179 S.W. 90, par. 3. *Page 137 
"The right to annex a condition to a conveyance is a necessary incident to the right to own and convey the property," etc. See 12 Tex.Jur. p. 124, § 82, also p. 127, also §§ 94, 95. See Spinks v. First Christian Church, 273 S.W. 815 (Tex.Com.App.); Alford v. Alford,1 Tex. Civ. App. 245, 21 S.W. 283.
In the McBride Case above cited, the Dallas Court of Civil Appeals says:
"The clause limits the estate in appellee until the happening of a certain event; that is, until the lot has ceased to be used for the purpose of operating the gin and mill. When such use ceased, the estate terminated, and appellant, the owner of the fee, became entitled to possession and had the right to bring his action therefor. Mr. Washburn, in his work on Real Property, § 971, vol. 2 (8th Ed.), says: `A stranger may take advantage of limitation, but not of a condition. The only general rule, perhaps, in determining whether words are words of condition or of limitation, is that where they circumscribe the continuance of the estate and mark the period which is to determine it, they are words of limitation; when they render the estate liable to be defeated, in case the event expressed should arise before the determination of the estate, they are words of condition.' * * *
"But the question arises, Has there been such nonuser as terminated the estate in the gin company? We think so. There had been a nonuser for gin and mill purposes for two gin seasons, a period of about 12 months, and no steps had been taken by the gin company to rebuild and operate the gin and mill which had been destroyed by fire, although the gin company was sufficiently able to do so," by reason of which the lot reverted to the original owner and his heirs.
In the case of Stewart v. Blain, supra, the court said: "The property was a gift or donation from Blanchette, and he had a right to make what conditions and limitations he chose. The property is conveyed to the county judge for the purpose of erecting a schoolhouse for the benefit of colored school community No. 4, * * * it being expressly understood that in the event of the removal of the schoolhouse therefrom by said county judge and his successors in office or the school trustees, or their successors in office, the said acre of land shall revert back to me or my heirs or assigns, and this deed shall become thereafter void and inoperative.'" And further: "It seems to us that these provisions mean, and were intended to mean, that the grantees should own and use and enjoy the property so long as it was so used for the purpose for which it was conveyed, and that when this condition ceased the title and right of possession should at once revert to the grantor, `or his heirs or assigns.' What other effect could follow from the provision that the deed, upon such contingency, should `become thereafter void and inoperative'; that is, should become as though it had never been executed? The grantees have title only by virtue of the deed. What becomes of their title when the deed by its own terms becomes `void and inoperative'? This contingency is carefully provided for in the deed. It shall `revert back to me, or my heirs or assigns.'"
In the case of Swindall v. Van School District, supra, the Dallas Court of Civil Appeals says, in 37 S.W.2d 1094, page 1097: "The statement above contains the background for, and the facts immediately connected with, the execution of the instrument in question. Provisions in deeds, in effect the same as the one contained in the deed Swindall testified he executed, have been pronounced conditional limitations, under which the estates conveyed terminated on the happening of the stipulated events. See Wiederanders v. State, 64 Tex. 140; Green v. Gresham,21 Tex. Civ. App. 601, 53 S.W. 382; McBride v. Farmers, etc. (Tex.Civ.App.) 152 S.W. 1135; Stewart v. Blain (Tex.Civ.App.) 159 S.W. 928, 929. If, therefore, the contention of plaintiffs should be established, the right of the school authorities to use or occupy the land ended when they ceased to use it for school purposes, and plaintiffs were then entitled to its possession."
The trial court was without power to decree that appellee should recover title and possession of the premises sued for upon other and different conditions than set out in the deed, or to eliminate from such deed any condition therein contained, in the absence of pleading and proof to support such change.
The deed from P. O. Williams and wife to appellee providing as it does that: "For and in consideration of the sum of $50.00 to us paid by The Box Church Baptist Church, the receipt of which is hereby acknowledged; and for the further consideration that there are not to be erected any building or buildings other than a Church House for worship on the land herein conveyed." The provision is: "And should this land or premises at any time be used for any purpose other than church, the title to said land and premises shall go back to P. O. Williams and his heirs." Appellee contends "that this means some substantial use of the premises for purposes other than preaching, Sunday School and prayer meetings." But the deed provides if the *Page 138 
property be used for any purpose other than church, the title shall revert to P. O. Williams. There can be no doubt but that it did so revert. It is true such breach can be waived, but only by a written instrument duly signed and acknowledged as required in deeds, which never occurred in this case. The trial court was without power to entirely eliminate from the conditions of appellee's deed the habendum clause of same. Appellee did not plead that the habendum clause in said deed was placed therein through any fraud, accident, or mistake, or ask that the deed be reformed, nor offer any proof upon which to base such action.
P. O. Williams and his wife knew upon what terms they would convey an acre out of their fifty-acre homestead; what kind of meetings as well as buildings they would permit within two hundred or three hundred yards of their home. The church knew whether or not they would accept a deed with such conditions written in same. Williams and his heirs stood for the violations as long as the church pretended to have any character of religious services for two years; permitted the windows to be broken out and the floor of the pulpit to rot, but continued to use the building for other purposes until his wife and children asserted their rights.
Appellee having admitted in its answer to appellants' cross-action, in paragraph 1 of such answer, that the premises had been used since the 17th day of September, 1923, for "public gatherings such as political gatherings, shows, singings, club girls, watermelon meetings, chamber of commerce meetings," and the court having found that the premises had been so used by appellee, judgment should have been that the appellee take nothing by reason of this suit and that appellants recover title and possession of the land sued for on their cross-action; it having been agreed that plaintiff and defendants claimed said land under common source, that is, under P. O. Williams, and that the defendants are all of the heirs of P. O. Williams, deceased.
I think appellants had the undoubted right to require, and place about the use of said acre of land, the restrictions shown in the deed just as they were, and are, and not "substantially as they were and are." In this matter, we are dealing with a warranty deed in writing, duly acknowledged and recorded in the deed records. The deed speaks for itself, and nothing short of the deed as described in the deed records will meet the requirements of the contract. The deed cannot be changed by a finding of the trial court.
The judgment of the trial court should be reversed and rendered in favor of appellants.